Exhibit 10.15 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of December 22, 2008, among Balqon Corporation, a Nevada corporation (the “Company”), and the purchasers signatory hereto (each such purchaser is a “Purchaser” and collectively, the “Purchasers”). This Agreement is made in connection with the issuance of Shares and Warrants pursuant to that certain Securities Purchase Agreement by and between the Company and the Purchasers dated as of the date hereof (the “Securities Purchase Agreement”). The Company and the Purchasers hereby agree as follows: 1.
